Citation Nr: 0816382	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  06-30 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

By a decision entered in July 1995, the RO denied the 
veteran's application to reopen a previously denied claim for 
service connection for pes planus.  The RO notified the 
appellant of its decision, and of his appellate rights, but 
he did not initiate an appeal within one year.  As a result, 
the July 1995 decision became final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 
(1995).  The present matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a September 2005 decision by 
the RO that denied another application to reopen the same 
claim.

The Board's present decision is limited to the matter of 
whether new and material evidence has been received to reopen 
the veteran's claim for service connection for pes planus.  
For the reasons set forth below, the underlying matter of his 
actual entitlement to service connection for pes planus is 
being REMANDED for additional development.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  By a decision entered in July 1995, the RO denied the 
veteran's application to reopen a previously denied claim for 
service connection for pes planus; the RO notified the 
veteran of its decision, and of his appellate rights, but he 
did not initiate an appeal within one year.

2.  Evidence received since the time of the July 1995 
decision includes an opinion from a VA nurse practitioner to 
the effect that it is as likely as not that the veteran's pes 
planus began during service.




CONCLUSIONS OF LAW

1.  The RO's July 1995 decision, denying the veteran's 
application to reopen a previously denied claim for service 
connection for pes planus, is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 
(1995).

2.  New and material evidence has been received to reopen the 
veteran's claim for service connection for pes planus.  
38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. §§ 3.156, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  Generally, in 
order to prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  See, e.g., Pond v. 
West, 12 Vet. App. 341, 346 (1999).

As noted above, the veteran's claim for service connection 
for pes planus has been the subject of an adverse prior final 
decision.  See Introduction, supra.  As a result, the claim 
may now be considered on the merits only if new and material 
evidence has been received since the time of the prior 
adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

For claims to reopen filed on or after August 29, 2001-such 
as the veteran's-evidence is considered "new" if it was 
not previously submitted to agency decision makers.  Duty to 
Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (Applicability 
Dates); 38 C.F.R. § 3.156(a) (2007).  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In the present case, the evidence received since the time of 
the last final disallowance includes an opinion from a VA 
nurse practitioner to the effect that it is as likely as not 
that the veteran's pes planus began during service.  That 
piece of evidence was not before adjudicators when the 
veteran's claim was denied in July 1995, relates to an 
unestablished fact necessary to substantiate the claim (i.e., 
that his pes planus was incurred in or aggravated by 
service), and, assuming its credibility, raises a reasonable 
possibility of substantiating the claim.  It is therefore new 
and material.  The claim is reopened.

In view of the Board's present action on this claim, there is 
no need to engage in any analysis with respect to whether the 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)), have been satisfied with respect to the 
question of reopening.  See, e.g., Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  That matter is moot.


ORDER

The veteran's claim for service connection for pes planus is 
reopened; to this limited extent, the appeal is granted.




REMAND

The evidence of record indicates that the veteran saw a Dr. 
Sherry Hutchins for problems with his feet, probably sometime 
in early 1994.  Because Dr. Hutchins' records could contain 
information relevant to the present appeal, efforts should be 
made to obtain them.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2007).

In July 1995, when the veteran filed a prior application to 
reopen his claim for service connection for pes planus (and a 
claim for service connection for secondary low back and knee 
pain), he indicated that he had received relevant treatment 
at the VA Medical Center (VAMC) in Columbia, Missouri.  
Presently, the claims file contains no VA treatment records 
pertaining to his feet dated prior to November 2003.  This 
needs to be investigated.

As noted previously, a VA nurse practitioner has opined that 
it is as likely as not that the veteran's pes planus began 
during service.  That opinion, while supportive of the 
veteran's claim, is insufficient to warrant a grant of the 
benefit sought.  This is so because the opinion appears to be 
based on a misunderstanding of the veteran's history (i.e., 
that he had no foot pain until he entered service) and 
contains no substantive rationale to support the examiner's 
conclusion.  (The evidence of record shows that the veteran 
reported a history of occasional foot pain when he was 
examined for induction in October 1965, and that he reported 
in June 1966 that he had had flat feet "all his life.") 

Nevertheless, the evidence of record shows that the veteran's 
feet were found to be normal at the time of his entry into 
service.  He was found to have flat feet less than two weeks 
later; complained of foot pain; was issued prosthetics; and 
is noted to have flat feet presently.  Under the 
circumstances, the Board finds that he should be afforded an 
examination for purposes of obtaining an opinion as to onset 
and etiology.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2007).

Records of the veteran's VA treatment (at the VAMC in 
Columbia, Missouri and the VA Community Based Outpatient 
Clinic (CBOC) at Fort Leonard Wood) were last obtained in May 
2006.  On remand, efforts should be made to obtain any 
records of relevant treatment he may have undergone since 
that time, in order to ensure that his claim is adjudicated 
on the basis of an evidentiary record that is as complete as 
possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2007).  See also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (holding that VA is charged with constructive 
notice of medical evidence in its possession).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the veteran to provide a release for 
copies of relevant records of treatment in 
the possession of Dr. Sherry Hutchins and to 
identify, and provide releases for (where 
necessary), any other care provider who might 
possess new or additional evidence pertinent 
to the claim on appeal.  If the veteran 
provides adequate identifying information, 
and the necessary releases, assist him in 
obtaining the records identified, following 
the procedures set forth in 38 C.F.R. 
§ 3.159.  Any new or additional (i.e., non-
duplicative) evidence obtained should be 
associated with the claims file.

2.  Take action to ensure that all relevant 
records of the veteran's treatment at the 
VAMC in Columbia, Missouri are associated 
with the claims file, including, but not 
limited to, any and all non-electronic (i.e., 
typed or hand-written) clinical records, 
progress notes, and/or reports of 
hospitalization, whether or not they have 
been archived, following the procedures set 
forth in 38 C.F.R. § 3.159.  The evidence 
obtained should be associated with the claims 
file.

3.  Obtain copies of records pertaining to 
any relevant treatment the veteran has 
received at the CBOC at Fort Leonard Wood 
since May 2006, following the procedures set 
forth in 38 C.F.R. § 3.159.  The evidence 
obtained, if any, should be associated with 
the claims file.

4.  After the foregoing development has been 
completed, arrange to have the veteran 
scheduled for an examination of his feet.  
The examiner should review the claims file, 
examine the veteran, conduct any testing 
deemed necessary, and provide an opinion with 
respect to each of the following questions:

a.  Does the veteran presently have 
pes planus of either foot?

b.  Is it clear and unmistakable 
(i.e., obvious, manifest, or 
undebatable) that the veteran had pes 
planus of the left foot prior to his 
entry into the military?

c.  Is it clear and unmistakable that 
the veteran had pes planus of the 
right foot prior to his entry into the 
military?

d.  If it is clear and unmistakable 
that the veteran had pes planus of one 
or both feet prior to his entry into 
the military, is it clear and 
unmistakable that the pre-existing 
disability underwent no chronic or 
permanent increase in severity during 
service?
 
e.  If it is clear and unmistakable 
that the veteran had pes planus of one 
or both feet prior to his entry into 
the military, and it is debatable 
whether it underwent a chronic or 
permanent increase in severity during 
service, is it clear and unmistakable 
(i.e., obvious, manifest, or 
undebatable) that any increase in 
severity during service was due to the 
natural progress of the condition?

A complete rationale should be provided.

5.  Thereafter, take adjudicatory action on 
the veteran's claim.  If the benefit sought 
remains denied, furnish a supplemental 
statement of the case (SSOC) to the veteran 
and his representative.  The SSOC should 
contain, among other things, a citation to, 
and summary of, 38 C.F.R. §§ 3.303 and 
3.304.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


